We think the court erred in finding and in holding that the account was not within the provisions of Art. 3205, Div. 3, Rev. Statutes, and that it vva; barred by limitations. For this error the judgment must be reversed, arid the court proceeding to render such judgment here as should have been rendered below, adjudges that the appellants recover of the appellee the sum of 81250 with interest from May 17, 1878, and ail costs of this court and of the court below, to be enforced by execution as in other cases.
Willie, O. J.